Citation Nr: 1431117	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-26 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for a left scrotal varicocele.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin II, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Roanoke, Virginia.  

In March 2011, the Board remanded the claim for additional development and adjudicative action.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  


FINDING OF FACT

The Veteran's varicocele disability is manifested by tenderness and pain; it is not productive of complete atrophy of both testes.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but not higher, for left scrotal varicocele are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007); 38 C.F.R. §§ 4.1, 4.20, 4.31, 4.115b, Diagnostic Code 7523 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in July 2006 prior to the initial adjudication of his claim.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent service and post-service medical records has been completed.  In addition, the Veteran has been afforded appropriate VA examinations to assess the severity of his service-connected left varicocele disability.  The Board finds that there has been substantial compliance with the March 2011 Remand directives and finds the VA examination reports to be adequate with which to decide the claim on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Further development is not warranted and VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.321(a) , 4.1.

Varicoceles are not specifically listed in 38 C.F.R. Part 4.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's service-connected left varicocele is currently rated under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7523, on the basis of atrophy of the testis.  Under Diagnostic Code 7523, complete atrophy of both testes warrants a 20 percent disability rating.  Complete atrophy of a single testis warrants a noncompensable disability rating.

A 10 percent evaluation is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board notes that the criteria for rating scars were revised during the period of the claim.  Only the former criteria are applicable to this claim because the Veteran's claim was received prior to the effective date of the changes and he has not requested that the claim be considered under the revised criteria.  In any event, the outcome in this case would not be different if the revised criteria were considered.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability, except as noted below.

In response to his claim for service connection, the Veteran underwent a VA examination in November 2006, at which time he reported having pain and pressure in the area of his left testicle.  The physical examination revealed varicocele testis on the left resulting in left testicle pain.  There was no evidence of any kidney or bladder conditions contributing to the cause of the left testicle pain.  

Post-service treatment records show that the Veteran sought treatment for symptomatology related to his service-connected left varicocele.  These records show that he reported noticing a lump in his testicle in September 2008.  He later reported experiencing daily, severe scrotal pain since October 2009 that limited his work and leisure activities.  In November 2009, the Veteran reported that his left scrotal pain worsened with prolonged standing.  He denied experiencing hematuria, stones, or any urinary symptomatology at that time.  An associated physical examination showed a varicocele on the left, atrophied left testis, and normal epididymis.  The Veteran underwent surgery to excise a left varicocele in November 2009, which was noted to resolve the varicocele swelling.  The Veteran  reported having initial improvement of his pain following the surgery but reported that his pain returned with increased severity approximately six weeks later when he began to participate in sports.  

Additional records show the assessment of the Veteran's service-connected disability and his reports of experiencing constant left testicular pain.  A March 2010 physical examination showed that the left testicle was tender to palpation, but was without swelling; no masses or scrotal abnormalities were noted.  A left varicocele with swelling was noted on April 2010 and May 2010 physical examinations.  Physical examinations completed in June and July of 2010 revealed tenderness of the left testicle and normal scrotum and testes.  Records dated from August 2010 show the Veteran's report of having increased left testicular pain after having undergone surgery in July 2010 to correct a left inguinal hernia.  August 2010 physical examinations revealed tenderness and swelling at the top of the left testicle; the examiner determined that this finding could be compatible with either a thrombosis of the spermatic plexus or a relapse of the varicocele.  Treatment records dated from September through December 2010 further document the Veteran's reports of constant left testicular pain with exacerbations.  Overall, these records show that the Veteran experienced some pain relief through the use of pain medications and injections.  
  
Subsequent post-service treatment records reflect the Veteran's report of continued left testicular pain in June 2011 and show a notation of a recurrent left varicocele.  The Veteran underwent a physical examination in July 2011 that showed tenderness of the left testicle, with no evidence of a mass or swelling.  He denied having any other genitourinary symptoms at that time.  An August 2011 record shows that the Veteran's chronic testicular pain was successfully treated for six months through the use of a nerve block.  At that time, he presented with a recurrence of his testicular pain.  In February 2012, he reported the continued use of pain medication and a digital block to treat his testicular pain.  He denied any urinary symptomatology at that time and declined any further testing.  
    
VA treatment records dated from November 2012 to July 2013 show additional treatment associated with the Veteran's reports of left testicular pain.  A November 2012 scrotal ultrasound showed the presence of a moderate to large left varicocele.  The Veteran was given an assessment of acute funiculitis of the left chord and resolving left semenalvasculitis.  A January 2013 physical examination revealed that the left testicle was enlarged and tender to palpation.    

In September 2013, the Veteran underwent a VA examination to assess the severity of his left varicocele disability.  The Veteran reported a history of chronic testicular pain since 2003 that had worsened over time despite surgical interventions.  The examiner reviewed the record and stated that the Veteran's treatment plan included the use of continuous medication to treat his disability.  The examiner relayed that the Veteran had not undergone an orchiectomy.  On the physical examination, the testes were normal and the left epididymis was tender to palpation.  The presence of a recurrent left varicocele was noted.  No abnormalities were reported for the right testicle.  The examiner continued the diagnosis of left varicocele.

After careful consideration of the evidence, the Board finds that in the absence of complete atrophy of both testes, a compensable rating for a left varicocele is not warranted under Diagnostic Code 7523.

The Board has considered evaluating the Veteran's left varicocele under other diagnostic codes in order to provide him with the most beneficial rating.  In this regard, the Board acknowledges the Veteran's assertion that his service-connected left varicocele should be rated based on the diagnostic criteria for varicose veins.  See Veteran's June 2009 VA Form 9.  However, the Board finds that Diagnostic Code 7523 is a more appropriate code, considering the Veteran's symptoms and the clinical findings, as this is the only diagnostic code that addresses testicular atrophy.   Moreover, the rating criteria for varicose veins contemplate disability of an extremity, which is not shown in this case.  See 38 C.F.R. § 4.104, Diagnostic Code 7120; see also 38 C.F.R. § 4.20.  For example, for a 10 percent rating under Diagnostic Code 7120 the Veteran would need evidence of intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking.  These types of symptoms are not shown in the present case and therefore cannot be translated to rating the Veteran's service-connected left varicocele.

The record satisfactorily shows that the disability is manifested by pain and tenderness in the area of the left testicle.  In the Board's opinion, the disability is properly evaluated by analogy to a painful scar and therefore warrants a 10 percent rating under Diagnostic Code 7804 throughout the period of the claim.

To the extent that the Veteran asserts or the evidence suggests that his disability is manifested by urinary, inguinal, surgical scar, or erectile dysfunction disorders, the Board notes that the RO addressed claims for these conditions in an April 2014 rating decision.  (Specifically, in the April 2014 rating decision, the RO granted service connection for erectile dysfunction and a residual surgical scar associated with the Veteran's left varicocele disability, awarded special monthly compensation based on loss of use of a creative organ, and denied service connection for inguinal and urinary disorders, claimed as secondary to the service-connected left varicocele disability).  As the Veteran has not appealed the April 2014 rating decision, those matters are not presently before the Board, and thus, are not addressed herein.  

In reaching this determination, the Board has considered the Veteran's lay statements as to the nature and severity of the disability at issue and the impact of this disability on his ability to perform work and leisure activities.  The Board's decision to grant a 10 percent rating is based in part upon the Veteran's statements.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a rating in excess of 10 percent.  

The Board has considered the doctrine of reasonable doubt in reaching this decision; however, as the preponderance of the evidence is against the assignment of a rating in excess of 10 percent, the doctrine is not applicable to the claim for a rating in excess of 10 percent.  

The Board has also considered whether the Veteran's claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the disability is manifested by pain and tenderness, symptoms contemplated by the schedular criteria.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

Finally, although the Veteran has submitted evidence of his medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to the disability.  While he has reported that the disability affects his work performance, the record reflects that he has maintained full-time employment.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to his service-connected left scrotal varicocele has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2011).


ORDER

An initial 10 percent rating, but not higher, for a left scrotal varicocele is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


